NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


ARTIE PERKINS, a/k/a CARL ALLEN,            )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D17-4559
                                            )
STATE OF FLORIDA,                           )
                                            )
              Appellee.                     )
                                            )

Opinion filed March 27, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b) (2) from the Circuit Court for
Pinellas County; W. Douglas Baird, and
Philip J. Federico, Judges.

Artie Perkins, a/k/a Carl Allen, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Linsey Sims-
Bohnenstiehl, Assistant Attorney General,
Tampa, for Appellee.



PER CURIAM.


              Affirmed.


CASANUEVA, LUCAS, and SALARIO, JJ., Concur.